 

[tm2015102d1_ex10-1img001.jpg]

Exhibit 10.1Execution VersionMUFG 1221 Avenue of the Americas 6th Floor New
York, NY 10020WELLS FARGO BANK, N.A. WELLS FARGO SECURITIES, LLC 550 South Tryon
Street Charlotte, NC 28202April 5, 2020MaxLinear, Inc. 5966 La Place Court,
Suite 100 Carlsbad, California 92008Attention: Steven G. Litchfield, Chief
Financial Officer and Chief Strategy OfficerProject Ice Commitment LetterLadies
and Gentlemen:MaxLinear, Inc. (“you” or the “Borrower”) has advised MUFG (as
defined below), Wells Fargo Bank, N.A. (“WF Bank”) and Wells Fargo Securities,
LLC (“WF Securities”, and together with MUFG, WF Bank and each Additional Agent
appointed pursuant to Section 1 below, the “Commitment Parties”, “we” or “us”)
that you intend to acquire (the “Acquisition”) certain assets and liabilities
identified to us as “Ice” (collectively, the “Acquired Business”) from Intel
Corporation (“Intel”) and certain of its subsidiar- ies (together with Intel,
the “Seller”), pursuant to the Acquisition Agreement (as defined in Annex II
hereto), by and between the Borrower and Intel. The Borrower, the Acquired
Business and the Bor- rower’s subsidiaries are sometimes collectively referred
to herein as the “Companies”. For purposes of this Commitment Letter, “MUFG”
means MUFG Union Bank, N.A., MUFG Bank, Ltd., MUFG Securi- ties Americas Inc.
and/or any other affiliates or subsidiaries as they collectively deem
appropriate to pro- vide the services referred to herein.You have also advised
us that in connection with the Acquisition you intend to obtain an incre- mental
term A loan facility in an aggregate principal amount of $140.0 million (the
“Incremental Term A Loan Facility”), which shall be established as Incremental
Term Loan Commitments (as defined in the Existing Credit Agreement (as defined
below)) pursuant to an Incremental Amendment (as defined in the Existing Credit
Agreement) to the Borrower’s existing credit agreement, dated as of May 12,
2017, among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”) and the lenders
from time to time party thereto (the “Existing Lenders”) (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”). The Acquisition and initial funding of
the Incremental Term A Loan Facility on the Closing Date and all related
transactions (including the payment of fees and expenses in connection
therewith) are hereinafter collectively referred to as the “Transactions”. The
date



 

 

 

[tm2015102d1_ex10-1img002.jpg]

of the consummation of the Acquisition and initial funding of the Incremental
Term A Loan Facility is referred to herein as the “Closing Date”. As used in
this Commitment Letter, references to prospective Lenders includes the Existing
Lenders where appropriate.1. Commitments. In connection with the foregoing, (a)
each of MUFG and WF Bank is pleased to advise you of its several and not joint
commitment to provide 50.0% of the principal amount of the Incremental Term A
Loan Facility (in such capacities, and together with each Additional Agent
appointed as set forth below, the “Initial Lenders”), subject only to the
conditions set forth in para- graph 5 hereto; and (b) each of MUFG and WF
Securities is pleased to advise you of its willingness, and you hereby engage
MUFG and WF Securities to act as joint lead arrangers and bookrunning managers
(in such capacities, and together with each Additional Agent appointed as a Lead
Arranger as set forth below, the “Lead Arrangers”) for the Incremental Term A
Loan Facility, and in connection therewith to form a syndicate of lenders for
the Incremental Term A Loan Facility (collectively, the “Lenders”), in consulta-
tion with you and reasonably acceptable to you. It is understood and agreed that
any listing of the Lead Arrangers shall be in alphabetical order; provided that
each Additional Agent shall be listed after the Lead Arrangers party hereto on
the date hereof. Notwithstanding anything to the contrary contained herein, the
commitments of the Initial Lenders with respect to the initial funding of the
Incremental Term A Loan Facility will be subject only to the satisfaction (or
waiver by the Initial Lenders) of the conditions prece- dent set forth in
paragraph 5 hereof. All capitalized terms used and not otherwise defined herein
shall have the same meanings as specified therefor in Annexes I and II hereto
(the “Summary of Terms”).You agree that no other agents, co-agents, arrangers or
bookrunners will be appointed, no other titles will be awarded and no
compensation (other than compensation expressly contemplated by this Commitment
Letter and the Fee Letter referred to below) will be paid to any Lender
expressly in order to obtain its commitment to participate in any of the
Incremental Term A Loan Facility unless you and we shall so agree; provided that
at any time within ten (10) business days after the date hereof, you may ap-
point up to two additional co-managers, agents, co-agents, arrangers, joint
bookrunners or confer other titles in respect of the Incremental Term A Loan
Facility (each such party, an “Additional Agent”) and may allocate up to 35.0%
in the aggregate of the commitments of the Initial Lenders party hereto as of
the date hereof with respect to the Incremental Term A Loan Facility, with
compensatory economics to such Additional Agents in connection with the
Incremental Term A Loan Facility in a percentage corresponding to the proportion
of such person’s commitments in respect of the Incremental Term A Loan Facility
(and thereafter, such financial institution shall constitute a “Commitment
Party” and “Initial Lender” hereunder). Notwithstanding anything herein to the
contrary, the commitments of, and econom- ics allocated to, the Initial Lenders
party hereto as of the date hereof with respect to the Incremental Term A Loan
Facility will be permanently reduced by the amount of the commitments of, and
economics allo- cated to, such Additional Agents (or their designated
affiliates) in respect of the Incremental Term A Loan Facility, with such
reduction allocated to reduce the commitments of, and economics allocated to,
the Initial Lenders in respect of the Incremental Term A Loan Facility
(excluding any Initial Lender that becomes a party hereto pursuant to this
section) on a pro rata basis; provided that in no event shall the commitment of,
and economics payable to, any Additional Agent exceed the commitment of, and
eco- nomics payable to, any Initial Lender party hereto on the date hereof.2.
Clear Markets. Until the Closing Date, you shall not, and with respect to the
Acquired Business, you agree to use commercially reasonable efforts to ensure,
to the extent not in con- travention of the Acquisition Agreement, that none of
the Companies shall, syndicate or issue, attempt to syndicate or issue, or
announce or authorize the announcement of the syndication or issuance of, any
debt of the Companies (other than the Incremental Term A Loan Facility) without
the prior written consent (not to be unreasonably withheld) of the Lead
Arrangers (it being understood that any debt incurred in the ordinary course of
business, including corporate credit cards, borrowings under ordinary course
short



 

 

 

[tm2015102d1_ex10-1img003.jpg]

term working capital facilities and ordinary course capital lease, purchase
money and equipment fi- nancings of any of the Companies shall be permitted).
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, compliance with this paragraph
shall not constitute a condition to the commitments hereunder or the funding of
the Incremental Term A Loan Facility on the Closing Date. Your obligations under
the Commitment Letter and the Fee Letter to use commercially reasonable efforts
to cause the Acquired Business or its management to take (or refrain from
taking) any action will not require you to take any action that is in
contravention of, or terminate, the terms of the Ac- quisition Agreement.3.
Information Requirements. You hereby represent and warrant that (a) all writ-
ten factual information, other than Projections (as defined below), budgets,
estimates and other forward- looking information or information of a general
economic or industry nature, that has been or is hereafter made available to the
Lead Arrangers or any of the Lenders by or on behalf of you or any of your
repre- sentatives in connection with any aspect of the Transactions (including,
prior to the Closing Date, such information, to your knowledge, relating to the
Acquired Business) (the “Information”), together with your filings with the
Securities and Exchange Commission, is and will be correct when taken as a
whole, in all material respects, and does not and will not, taken as a whole,
contain any untrue statement of a fact or omit to state a fact necessary to make
the statements contained therein, in the light of the circumstances under which
they were made, not materially misleading (in each case, after giving effect to
all supple- ments and updates with respect thereto) and (b) all financial
projections concerning the Companies that have been or are hereafter made
available to the Lead Arrangers or any of the Lenders by or on behalf of you or
any of your representatives (the “Projections”) (prior to the Closing Date, to
your knowledge, in the case of Projections provided by the Acquired Business)
have been or will be prepared in good faith based upon assumptions believed by
you to be reasonable at the time provided (it being understood and agreed that
the Projections are as to future events and are not to be viewed as facts or a
guarantee of per- formance or achievement, that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, that no assurance can be given that any particular Projections will be
realized and that actual results may differ from the Projections and such
differences may be mate- rial). You agree that if at any time prior to the
Closing Date, you become aware that any of the represen- tations in the
preceding sentence would be incorrect in any material respect if the Information
and Projec- tions were being furnished, and such representations were being
made, at such time, then you will promptly supplement, or cause to be
supplemented (or in the case of Information or Projections relating to the
Acquired Business, you will promptly notify the Lead Arrangers upon becoming
aware that any such Information or Projections are incorrect in any material
respect and, to the extent provided for in the Ac- quisition Agreement, will use
commercially reasonable efforts to supplement), the Information and Pro-
jections so that such representations (prior to the Closing Date, to your
knowledge, in the case of the Ac- quired Business) will be correct in all
material respects at such time, it being understood in each case that such
supplementation shall cure any breach of such representation and warranty. In
issuing this commit- ment and in arranging and syndicating the Incremental Term
A Loan Facility, each Commitment Party is and will be using and relying on the
Information and the Projections without independent verification thereof. For
the avoidance of doubt, nothing in this paragraph (including the making or
supplementing of any representations or warranties, Information or Projections)
will constitute a condition to the availabil- ity of the Incremental Term A Loan
Facility on the Closing Date.4. Fees and Indemnities.(a) You agree to reimburse
the Commitment Parties from time to time upon receipt of a rea- sonably detailed
invoice therefor for all reasonable and documented out-of-pocket fees and
expenses (in the case of fees and expenses of counsel, limited to the reasonable
and documented out-of-pocket fees,



 

 

 

[tm2015102d1_ex10-1img004.jpg]

disbursements and other out-of-pocket expenses of (x) one firm of lead counsel
to the Commitment Par- ties (it being understood and agreed that Cahill Gordon &
Reindel LLP shall act as counsel to the Commit- ment Parties) and (y) one firm
of local counsel in each relevant jurisdiction reasonably retained by the
Administrative Agent) incurred in connection with the Incremental Term A Loan
Facility, the preparation of the Credit Documentation (as defined below)
therefor and the other Transactions contemplated hereby, whether or not the
Closing Date occurs or any of the Credit Documentation is executed and delivered
or any extensions of credit are made under the Incremental Term A Loan Facility;
provided, that if the Clos- ing Date does not occur and no termination fee is
paid to you pursuant to the Acquisition Agreement, the aggregate reimbursement
by you of such fees and expenses shall not exceed $300,000. Such amounts shall
be paid on the earlier of (i) the Closing Date or (ii) three (3) business days
following the termination of this Commitment Letter as provided below (the
“Payment Date”), in each case to the extent you have received a reasonably
detailed invoice at least three (3) business days in advance of the Payment
Date. You agree to pay (or cause to be paid) the fees set forth in the separate
fee letter addressed to you dated the date hereof from the Commitment Parties
(the “Fee Letter”), if and to the extent payable. In addition, promptly
following a request, you shall reimburse each Lender for any actual loss or
expense (but not loss of margin) that such Lender sustains or incurs as a
consequence of the failure by the Borrower to borrow under any of the
Incremental Term A Loan Facility bearing interest at LIBOR on any date
identified in writing by the Borrower to the Administrative Agent as the
expected Closing Date, to the extent the Bor- rower submitted a borrowing notice
to the Administrative Agent requesting such portion of the Incremen- tal Term A
Loan Facility to bear interest at LIBOR on such expected Closing Date.(b) You
also agree to indemnify and hold harmless each of the Commitment Parties, each
other Lender and each of their affiliates, successors and assigns and their
respective partners, officers, di- rectors, employees, trustees, agents,
advisors, controlling persons and other representatives involved in the
Transactions (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party within 30 days following written demand (accompanied by
reasonable back-up therefor)) any and all claims, damages, losses, liabilities
and reasonable and documented out-of-pocket expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one firm of counsel for all such Indemnified Parties, taken as a whole and,
if necessary, by a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in mul- tiple
jurisdictions) for all such Indemnified Parties, taken as a whole (and, in the
case of a conflict of in- terest where the Indemnified Party affected by such
conflict notifies you of the existence of such conflict and thereafter retains
its own counsel, by another firm of counsel for all such affected Indemnified
Par- ties)) of amounts payable by you pursuant to clause (a) above) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
prepara- tion of a defense in connection therewith) (a) any aspect of the
Transactions or (b) the Incremental Term A Loan Facility, or any use made or
proposed to be made with the proceeds thereof, in each case, except to the
extent such claim, damage, loss, liability or expense (A) is found in a final
non-appealable judg- ment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s or any of its Re- lated Parties’ gross negligence,
bad faith or willful misconduct, (B) arises from a material breach of such
Indemnified Party’s or any of its Related Parties’ obligations hereunder, (C)
arises from a proceeding by an Indemnified Party against an Indemnified Party
(or any of their respective affiliates or related parties) (other than an action
involving (i) conduct by you or any of your affiliates or (ii) against an
arranger or administrative agent in its capacity as such) or (D) resulted from
any agreement governing any settlement by such Indemnified Party that is
effective without your prior written consent (which consent shall not be
unreasonably withheld). In the case of any claim, litigation, investigation or
proceeding (any of the fore- going, a “Proceeding”) to which the indemnity in
this paragraph applies, such indemnity shall be effec- tive whether or not such
Proceeding is brought by you, your equity holders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transactions are consummated. It is agreed that
none of you (or any of your subsidiaries), the Seller,



 

 

 

[tm2015102d1_ex10-1img005.jpg]

the Acquired Business or any Indemnified Party shall be liable (other than in
respect of any such damages incurred or paid by an Indemnified Party to a third
party) for any indirect, special, punitive or consequen- tial damages
(including, without limitation, any loss of profits, business or anticipated
savings) in connec- tion with this Commitment Letter, the Fee Letter or with
respect to any activities related to the Incremen- tal Term A Loan Facility,
including the preparation of this Commitment Letter, the Fee Letter and the
Credit Documentation; provided that nothing in this sentence shall limit your
indemnification obligations set forth above. It is further agreed that the
Commitment Parties shall only have liability to you (as op- posed to any other
person), and that the Commitment Parties shall be severally liable solely in
respect of their respective commitments to the Incremental Term A Loan Facility
and agreements set forth herein, on a several, and not joint, basis with any
other Lender. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems, other than for direct, actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its Related Parties as determined by a final non-
appealable judgment of a court of competent jurisdiction. You shall not, without
the prior written consent of an Indemnified Party, such consent not to be
unreasonably withheld or delayed, effect any settlement of any pending or
threatened Proceeding against an Indemnified Party in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless (i) such
settlement includes an un- conditional release of such Indemnified Party from
all liability or claims that are the subject matter of such Proceeding and (ii)
does not include any statement as to any admission of liability. In case any
Pro- ceeding is instituted involving any Indemnified Party for which
indemnification is to be sought hereunder by such Indemnified Party, then such
Indemnified Party will promptly notify you of the commencement of any
Proceedings. You shall not be liable for any settlement of any Proceeding
affected without your written consent (which consent shall not be unreasonably
withheld, conditioned or delayed). “Related Parties” means, with respect to the
any Commitment Party, such Commitment Party’s affiliates and their respective
officers, directors, employees, advisors, agents and representatives, in each
case, providing ser- vices in connection with the subject matter of this
Commitment Letter. The foregoing provisions in this paragraph shall be
superseded in each case, to the extent covered thereby, by the applicable
provisions contained in the Credit Documentation upon execution thereof and
thereafter shall have no further force and effect.5. Conditions to Financing.
The commitment of the Initial Lenders with respect to the initial funding of the
Incremental Term A Loan Facility is subject solely to (a) the satisfaction (or
waiver by the Lead Arrangers) of each of the conditions set forth in Annex II
hereto and (b) the execution and delivery of customary definitive credit
documentation by the Borrower and the Guarantors with re- spect to the
Incremental Term A Loan Facility consistent with this Commitment Letter and the
Fee Letter and subject in all respects to the Limited Conditionality Provisions
and giving effect to the Incremental Documentation Standard (as defined in Annex
I)) (the “Credit Documentation”) prior to such initial funding. There are no
conditions (implied or otherwise) to the commitments hereunder, and there will
be no conditions (implied or otherwise) under the Credit Documentation to the
initial funding of the Incre- mental Term A Loan Facility on the Closing Date,
other than those that are expressly referred to in the immediately preceding
sentence.Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Credit Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (a) the Credit
Documentation shall be in a form such that the terms thereof do not impair
availa- bility of the Incremental Term A Loan Facility on the Closing Date if
the conditions in this paragraph 5 shall have been satisfied or waived by the
Lead Arrangers (it being understood that to the extent any secu- rity interest
in Collateral (including the creation or perfection of any security interest)
(other than any Col- lateral the security interest in which may be perfected by
the filing of a UCC financing statement or the delivery of certificates, if any,
evidencing equity interests of any subsidiary Guarantors that is part of the



 

 

 

[tm2015102d1_ex10-1img006.jpg]

 

Collateral) is not perfected or provided on the Closing Date after your use of
commercially reasonable efforts to do so without undue burden or expense, the
provision and perfection of such Collateral and se- curity interest shall not
constitute a condition precedent to the availability of the Incremental Term A
Loan Facility on the Closing Date but shall be required to be perfected as
provided in Section 5.11 of the Existing Credit Agreement, and (b) the only
representations and warranties the accuracy of which shall be a condition to the
availability of the Incremental Term A Loan Facility on the Closing Date shall
be (x) such of the representations made by the Seller with respect to the
Acquired Business in the Acquisi- tion Agreement as are material to the
interests of the Lenders, but only to the extent that you (or your af- filiate)
have the right (taking into account any applicable notice and cure provisions)
to terminate your (and/or its) obligations under the Acquisition Agreement or
decline to consummate the Acquisition (in each case, in accordance with the
terms thereof) as a result of a breach of such representations in the Ac-
quisition Agreement (to such extent, the “Acquisition Agreement
Representations”) and (y) the Specified Representations (as defined below).
“Specified Representations” shall mean the representations and war- ranties of
the Borrower and Guarantors in the Credit Documentation relating to: (i) (A)
corporate exist- ence of the Borrower and the Guarantors and (B) corporate power
and authority to enter into the Credit Documentation by the Borrower and the
Guarantors, (ii) due authorization, execution, delivery and en- forceability of
the Credit Documentation by the Borrower and the Guarantors, (iii) no conflicts
of the Credit Documentation with charter documents of the Borrower and the
Guarantors, (iv) compliance with Federal Reserve margin regulations, the PATRIOT
Act and the use of proceeds of the Incremental Term A Loan Facility not
violating OFAC, AML and FCPA, (v) the Investment Company Act, (vi) solvency of
the Borrower and its subsidiaries on a consolidated basis and on a pro forma
basis for the Transactions (such representations to be substantially identical
to those set forth in the solvency certificate delivered in connection with the
Existing Credit Agreement (the “Solvency Certificate”)), and (vii) subject to
the limi- tations set forth in this paragraph, the provision of guarantees and
the creation, validity and perfection of the security interests granted in the
Collateral. The provisions of this paragraph are referred to herein as the
“Limited Conditionality Provisions”.You have advised us that you intend to elect
to treat the Acquisition as a “Limited Condition Ac- quisition” under and as
defined in the Existing Credit Agreement. You have further advised us that the
Signing Date (which Signing Date is also the date that the definitive
Acquisition Agreement is executed by the parties thereto) shall constitute the
“LCA Test Date” under and as defined in the Existing Credit Agreement. Pursuant
to the foregoing, you hereby confirm that (i) as of the Signing Date, no Event
of Default or Default under and as defined in the Existing Credit Agreement is
in existence or would result from entry into such Limited Condition Acquisition
Agreement and (ii) the representations and warranties set forth in Article III
of the Credit Agreement are true and correct in all material respects (or in all
re- spects if qualified by materiality) as of the Signing Date (except to the
extent such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or in all respects if qualified by
materiality) as of such earlier date.Each of the parties hereto agrees that each
of this Commitment Letter and the Fee Letter is a bind- ing and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general princi- ples of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Credit
Documentation by the par- ties hereto in a manner consistent with this
Commitment Letter and, to the extent applicable, the Fee Let- ter, it being
acknowledged and agreed that the initial funding of the Incremental Term A Loan
Facility is subject only to the conditions precedent as set forth in this
paragraph 5. For clarity, all terms referenced herein to being defined in the
Credit Documentation shall be defined in accordance with the Incremental
Documentation Standard (unless otherwise provided for herein).



 

 

 

[tm2015102d1_ex10-1img007.jpg]

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and may not be
disclosed in whole or in part to any person or entity without the prior written
consent of the Commitment Parties (not to be unreasonably withheld, conditioned
or delayed) except (i) this Commitment Letter and the Fee Letter and contents
hereof and thereof may be disclosed (A) on a confidential basis to your
subsidiaries, directors, officers, employees, accountants, attorneys and other
representatives and professional advisors who need to know such information in
connection with the Transactions and are informed of the confidential nature of
such information, (B) pursuant to the order of any court or administrative
agency in any pending legal or ad- ministrative proceeding, or otherwise as
required by applicable law or stock exchange requirement or compulsory legal
process (in which case you agree to inform the Commitment Parties promptly
thereof prior to such disclosure to the extent permitted by applicable law), (C)
on a confidential basis to any pro- spective Additional Agent or affiliate
thereof and (D) on a confidential basis to the affiliates, members, partners,
stockholders, equity holders, controlling persons, directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors of the Seller; provided that any such disclo- sure of the Fee Letter
shall be subject to customary redaction of the fees and other economic
provisions contained therein, (ii) Annex I and the existence of this Commitment
Letter and the Fee Letter (but not the contents of this Commitment Letter and
the Fee Letter) may be disclosed to Moody’s Investors Ser- vice, Inc.
(“Moody’s”), Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (“S&P”) and any other rating agency on a confidential
basis, (iii) the aggregate amount of the fees (including upfront fees and
original issue discount) payable under the Fee Letter may be disclosed as part
of generic disclosure regarding sources and uses for closing of the Acquisition,
projections, and pro forma information (but without disclosing any specific fees
or other economic terms set forth therein), (iv) this Commitment Letter and the
Fee Letter may be disclosed on a confidential basis to your auditors or persons
performing customary accounting functions for customary accounting purposes,
including ac- counting for deferred financing costs, (v) to the directors,
officers, attorneys and other professional advi- sors of the Seller on a
confidential “need to know” basis in connection with the Transactions; provided
that any disclosure of the Fee Letter and the contents thereof shall be redacted
in a manner satisfactory to the Commitment Parties, (vi) you may disclose this
Commitment Letter (but not the Fee Letter) and its contents in any proxy
statement or other public filing relating to the Acquisition or the Incremental
Term A Loan Facility and (vii) this Commitment Letter and the Fee Letter may be
disclosed to a court, tribunal or any other applicable administrative agency or
judicial authority in connection with the enforcement of your rights hereunder
(in which case you agree to inform the Commitment Parties promptly thereof prior
to such disclosure to the extent permitted by applicable law).The Commitment
Parties shall use all confidential information provided to them by or on behalf
of you hereunder solely for the purpose of providing the services which are the
subject of this Commit- ment Letter and otherwise in connection with the
Transactions and shall treat confidentially all such infor- mation; provided,
however, that nothing herein shall prevent any Commitment Party from disclosing
any such information (i) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case such
Commitment Party agrees to inform you promptly prior to disclosure to the extent
not prohibited by law, rule or regulation), (ii) upon the request or demand of
any regulatory authority having jurisdiction over such Commitment Party or any
of its affiliates, (iii) to the extent that such information becomes publicly
available other than by reason of disclosure in violation of this Commitment
Letter, the Fee Letter or other confidential obligation owed by the Commitment
Parties, (iv) to such Commitment Party’s affiliates and its and their respective
employees, legal counsel, independent auditors and other ex- perts,
professionals or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information,
(v) for purposes of establishing a “due dili- gence” defense available under
securities laws, (vi) to the extent that such information is received by such
Commitment Party from a third party that is not to such Commitment Party’s
knowledge subject to confi- dentiality obligations to you, (vii) to the extent
that such information is independently developed by such



 

 

 

[tm2015102d1_ex10-1img008.jpg]

Commitment Party, (viii) to potential Lenders, participants, assignees or any
direct or indirect contractual counterparties to any swap or derivative
transaction relating to you or your obligations under the Incre- mental Term A
Loan Facility, in each case, who agree to be bound by the terms of this
paragraph (or lan- guage not less restrictive than this paragraph or as
otherwise reasonably acceptable to you and the Com- mitment Parties), (ix) to
Moody’s and S&P and to Bloomberg, LSTA and similar market data collectors with
respect to the syndicated lending industry; provided that such information is
limited to Annex I and is supplied only on a confidential basis, or (x) with
your prior written consent. This paragraph shall ter- minate on the earlier of
(a) the initial funding under the Incremental Term A Loan Facility and (b) the
second anniversary of the date of this Commitment Letter.You acknowledge that
the Commitment Parties or their affiliates may be providing financing or other
services to parties whose interests may conflict with yours. The Commitment
Parties agree that they will not furnish confidential information obtained from
you to any of their other customers and will treat confidential information
relating to the Companies and their respective affiliates with the same de- gree
of care as they treat their own confidential information. The Commitment Parties
further advise you that they will not make available to you confidential
information that they have obtained or may obtain from any other customer.In
connection with all aspects of each transaction contemplated by this Commitment
Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Incremental Term A Loan Facility and any related
arranging or other services described in this Commitment Letter are arm’s-
length commercial transactions between you and your affiliates, on the one hand,
and the Commitment Parties, on the other hand, (ii) the Commitment Parties have
not provided any legal, accounting, regula- tory or tax advice with respect to
any of the transactions contemplated hereby and you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the trans- actions contemplated hereby, (iv) in
connection with the financing transactions contemplated hereby and the process
leading to such transactions, each Commitment Party has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) no Commitment Party has assumed
nor will assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the financing transactions contemplated
hereby or the process leading thereto, and no Commitment Party has any
obligation to you or your affiliates with respect to the financing transac-
tions contemplated hereby except those obligations expressly set forth in this
Commitment Letter, and (vi) the Commitment Parties and their respective
affiliates may be engaged in a broad range of transac- tions that involve
interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. Without limiting the provi- sions of paragraph 4(b), you
hereby agree not to assert any claims against the Commitment Parties with
respect to any alleged breach of agency or fiduciary duty in connection with any
aspect of any financing transaction contemplated by this Commitment Letter.The
Commitment Parties hereby notify you that pursuant to the requirements of the
USA PA- TRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”) and 31 C.F.R. § 1010.230 (as amended, the
“Beneficial Ownership Regulation”), each of them is required to obtain, verify
and record information that identifies the Borrower and the Guarantors, which
information includes the name and address of such person and other information
that will allow the Commitment Par- ties, as applicable, to identify each such
person in accordance with the U.S.A. Patriot Act and the Benefi- cial Ownership
Regulation.7. Survival of Obligations. The provisions of sections 3, 4, 6, and 8
of this Com- mitment Letter shall remain in full force and effect regardless of
whether any Credit Documentation shall



 

 

 

[tm2015102d1_ex10-1img009.jpg]

be executed and delivered and notwithstanding the termination of this Commitment
Letter or any commit- ment or undertaking of the Commitment Parties hereunder,
provided that if the Incremental Term A Loan Facility closes and the Credit
Documentation is executed and delivered, your obligations under this Com-
mitment Letter, other than confidentiality of the Fee Letter and section 4 to
the extent not addressed in the Credit Documentation, shall automatically
terminate and be superseded by the provisions of the Credit Documentation upon
the execution and delivery thereof, and you shall automatically be released from
all liability in connection therewith at such time. You may terminate this
Commitment Letter and/or the Ini- tial Lenders’ commitments with respect to any
of the Incremental Term A Loan Facility (or any portion thereof, in each case on
a pro rata basis) hereunder at any time subject to the provisions of the
preceding sentence (any such commitment termination shall reduce the commitments
of each Initial Lender on a pro rata basis based on its respective commitment to
the Incremental Term A Loan Facility as of the date hereof).8. Miscellaneous.
This Commitment Letter and the Fee Letter may be executed in multiple
counterparts and by different parties hereto in separate counterparts, all of
which, taken together, shall be deemed an original. Delivery of an executed
counterpart of a signature page to this Commitment Letter or the Fee Letter by
telecopier, facsimile or other electronic transmission (e.g., a “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart thereof.
Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.This Commitment Letter and the Fee Letter
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to conflict of law principles that would result in the
application of any other laws other than the state of New York; provided that,
notwithstanding the foregoing, it is understood and agreed that (a)
interpretation the definition of “Material Adverse Effect” (as defined in Annex
II) or the equivalent term under the Acquisition Agreement and whether a
Material Adverse Effect (or the equivalent term) has occurred, (b) the
determination of the accuracy of any Acqui- sition Agreement Representation and
whether as a result of any inaccuracy thereof you have the right (taking into
account any applicable cure provisions) to terminate your obligations under the
Acquisition Agreement or decline to consummate the Acquisition and (c) the
determination of whether the Acquisi- tion has been consummated in accordance
with the terms of the Acquisition Agreement, in each case shall be governed by,
and construed in accordance with, the Laws (as defined in the Acquisition
Agreement) of the State of Delaware applicable to contracts executed and to be
performed wholly within such state and without reference to the choice-of-law
principles that would result in the application of the Laws (as de- fined in the
Acquisition Agreement) of a different jurisdiction. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTH- ERWISE) ARISING OUT OF
OR RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER, THE TRANSACTIONS AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE ACTIONS OF THE
COMMITMENT PARTIES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF. Each
party hereto hereby ir- revocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Fed- eral court of the United States
of America sitting in the Borough of Manhattan in New York City in re- spect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Let- ter, the Fee Letter, the Transactions and the other
transactions contemplated hereby and thereby and irrev- ocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and deter-
mined in any such court. The parties hereto agree that service of any process,
summons, notice or docu- ment by registered mail addressed to you shall be
effective service of process against you for any suit, ac- tion or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such



 

 

 

[tm2015102d1_ex10-1img010.jpg]

suit, action or proceedings brought in any such court, and any claim that any
such suit, action or proceed- ing brought in any such court has been brought in
an inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose juris-
diction the applicable party is or may be subject by suit upon judgment.This
Commitment Letter, together with the Fee Letter, embodies the entire agreement
and under- standing among the parties hereto and your affiliates with respect to
the Incremental Term A Loan Facil- ity and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by any Commitment Party to make any oral or written statements that
are incon- sistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.This Commitment Letter may not be
assigned by you without our prior written consent (and any purported assignment
without such consent will be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto (and
the Indemnified Parties). Each Commitment Party may assign its commitment
hereunder, in whole or in part, to any of its affiliates or, subject to the
provisions of this Commitment Letter, to any Lender; provided that, other than
with respect to an assignment to which you otherwise consent in writing (which
consent, in the case of an assignment by a Commitment Party to its affiliates,
shall not be unreasonably withheld by you), such Commitment Party shall not be
released from the portion of its commitment hereunder so assigned to the extent
such assignee fails to fund the portion of the commitment assigned to it on the
Closing Date notwithstanding the satisfaction of the conditions to funding set
forth herein.Please indicate your acceptance of the terms of this Commitment
Letter and the Fee Letter by re- turning to the Lead Arrangers executed
counterparts of this Commitment Letter and the Fee Letter not later than 11:59
p.m. (New York City time) on April 5, 2020, whereupon the undertakings of the
parties with respect to the Incremental Term A Loan Facility shall become
effective to the extent and in the man- ner provided hereby (the date upon which
you countersign, the “Signing Date”). This offer shall termi- nate with respect
to the Incremental Term A Loan Facility if not so accepted by you at or prior to
that time. Thereafter, all commitments and undertakings of the Commitment
Parties hereunder will expire, unless extended by us in our sole discretion, on
the earliest of (a) 11:59 p.m., New York City time, on the Outside Date (as
defined in the Acquisition Agreement in effect on the date hereof) (the
“Expiration Date”), unless the Closing Date occurs on or prior thereto, (b) the
consummation of the Acquisition with- out the use of the Incremental Term A Loan
Facility and (c) the termination of the Acquisition Agreement in accordance with
its terms.[The remainder of this page intentionally left blank.]



 

 

 

[tm2015102d1_ex10-1img011.jpg]

We are pleased to have the opportunity to work with you in connection with this
im- portant financing.Very truly yours, MUFG UNION BANK, N.A. By: /s/ Yen Hua
Name: Yen Hua Title: Director



 

 

 

[tm2015102d1_ex10-1img012.jpg]

WELLS FARGO BANK, N.A.By: /s/ Derek Jensen Name: Derek Jensen Title: Vice
President



 

 

 

[tm2015102d1_ex10-1img013.jpg]

WELLS FARGO SECURITIES, LLCBy: /s/ Kevin J. Sanders Name: Kevin J. Sanders
Title: Managing Director



 

 

 

[tm2015102d1_ex10-1img014.jpg]

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:MAXLINEAR, INC.By: /s/ Steven G. Litchfield Name:
Steven G. Litchfield Title: Chief Financial Officer



 

 

 

[tm2015102d1_ex10-1img015.jpg]

SUMMARY OF TERMS AND CONDITIONS $140,000,000 INCREMENTAL TERM A LOAN
FACILITYANNEX ICapitalized terms not otherwise defined herein have the same
meanings as specified therefor in the Commitment Letter to which this Annex I is
attached.Borrower: MaxLinear, Inc., a Delaware corporation (the
“Borrower”).Guarantors: The obligations of the Borrower (the “Borrower
Obligations”) under the Incremental Term A Loan Facility will be unconditionally
guaranteed jointly and severally on a senior basis (the “Guarantees”) by the
Guaran- tors (as defined in the Existing Credit Agreement) to the extent
required under the Existing Credit Agreement.Administrative Agent and Collateral
Agent: A financial institution to be mutually agreed between the Borrower and
the Lead Arrangers will act as sole and exclusive administrative and col-
lateral agent for the Lenders (the “Administrative Agent”).Joint Lead Arrangers
and Joint Bookrunners: Each of MUFG, WF Securities and any Additional Agent
named as a Lead Arranger in accordance with the Commitment Letter will act as a
joint lead arranger and joint bookrunner for the Incremental Term A Loan
Facility (in such capacities, the “Lead Arrangers”) and will per- form the
duties customarily associated with such roles.Syndication Agents: Each Lead
Arranger, with the exception of the Administrative Agent, will act as a
co-syndication agent for the Incremental Term A Loan Fa- cility.Incremental
Lenders: Banks, financial institutions and institutional lenders selected by the
Lead Arrangers in consultation with and reasonably acceptable to the Borrower
and, after the initial funding of the Incremental Term A Loan Facility, subject
to the restrictions set forth in the Assignments and Par- ticipations section
below (collectively, the “Incremental Lenders” and together with the Initial
Lenders and the Existing Lenders, the “Lend- ers”).Type and Amount: A senior
secured incremental first lien term loan A facility (the “Incre- mental Term A
Loan Facility”, and the loans thereunder, the “Incre- mental Term A Loans”) in
an aggregate principal amount of $140.0 mil- lion.Purpose: The proceeds of
borrowings under the Incremental Term A Loan Facil- ity, together with cash on
the balance sheet of the Companies, shall be used (i) to finance the Acquisition
and the other Transactions and (ii) to pay fees and expenses incurred in
connection therewith.



 

 

 

[tm2015102d1_ex10-1img016.jpg]

Availability: The Incremental Term A Loan Facility will be available in a single
draw- ing on the Closing Date. Amounts borrowed under the Incremental Term A
Loan Facility that are repaid or prepaid may not be reborrowed.Interest Rates
and Fees: The interest rate per annum under the Incremental Term A Loan Facility
will be, at the option of the Borrower, (i) LIBOR plus the Applicable Margin (as
hereinafter defined) or (ii) the Base Rate plus the Applicable Margin. The
Applicable Margin means 4.25% per annum, in the case of LIBOR advances, and
3.25% per annum, in the case of Base Rate ad- vances; provided that the
Applicable Margin shall increase by 0.50% (i) during any period in which the
Borrower’s Total Leverage Ratio as of the end of any Test Period exceeds 3.00 to
1.00 or (ii) during any period which the Borrower fails to maintain a public
corporate rating from S&P equal to or higher than BB- or a public corporate
family rating from Moody’s equal to or higher than Ba3 (in each case with a
stable outlook).The Borrower may select interest periods of one, two, three or
six months (and, if agreed to by all applicable Lenders, a period shorter than
one month or a period of twelve months) for LIBOR advances. Interest shall be
payable at the end of the selected interest period, but no less frequently than
quarterly.“LIBOR” and “Base Rate” will be defined consistent with the
Incremental Documentation Standard (as defined below); provided that the “LIBO
Rate” (as defined in the Existing Credit Agreement) applicable to the
Incremental Term A Loan Facility shall in no event be less than 0.00%.During the
continuance of an event of default for non-payment of principal, interest or
fees, interest will accrue on such overdue principal, interest or fees at the
Default Rate (as defined below). During the continuance of a bankruptcy event of
default, the principal amount of all outstanding obligations will bear interest
at the Default Rate. As used herein, “Default Rate” means (i) on the principal
of any loan at a rate of 200 basis points in excess of the rate otherwise
applicable to such loan and (ii) on any other overdue amount at a rate of 200
basis points in excess of the non-default rate of interest then applicable to
Base Rate loans.Calculation of Interest: Other than calculations in respect of
interest at the Base Rate (which shall be made on the basis of actual number of
days elapsed in a 365/366 day year), all calculations of interest shall be made
on the basis of actual number of days elapsed in a 360-day year.Cost and Yield
Protection: Substantially the same as the Existing Credit Agreement.Maturity:
The Incremental Term A Loan Facility will mature on the date that is three (3)
years after the Closing Date.The Credit Documentation shall contain “amend and
extend” provisions consistent with the Incremental Documentation Standard.



 

 

 

[tm2015102d1_ex10-1img017.jpg]

Incremental Facilities: Consistent with such provisions in the Existing Credit
Agreement; pro- vided that the Incremental Term A Loan Facility shall be
incurred as an “Incremental Term Loan Commitment” under the Existing Credit
Agree- ment; provided further that (1) in the event the All-in Yield (as defined
in the Existing Credit Agreement, except the reference to 75 basis points in
clause (iii) thereof shall be changed to 0%) for any Incremental Term Facility
incurred after the Closing Date is greater than the All-in Yield for the
Incremental Term A Loan Facility by more than 50 basis points, then the
Applicable Margin for the Incremental Term A Loan Facility shall be increased to
the extent necessary so that the All-in Yield for the Incremental Term A Loans
is equal to the All-in Yield for such Incre- mental Term Loans minus 50 basis
points and (2)(i) the maturity date of any Incremental Term Facility shall be no
earlier than the maturity date for the Incremental Term A Loan Facility and (ii)
the Weighted Average Life to Maturity (as defined in the Existing Credit
Agreement) of any In- cremental Term Facility shall be no shorter than the
Weighted Average Life to Maturity of the Incremental Term A Loan Facility (this
clause (2), the “TLA Inside Maturity Covenant”).Refinancing Facilities: Subject
to the Incremental Documentation Standard, substantially the same as the
Existing Credit Agreement.Incremental Documentation Standard: The definitive
documentation for the Incremental Term A Loan Facility (the “Credit
Documentation”) will be documented as an Incremental Amendment under, and in
accordance with the terms of, the Existing Credit Agreement and will contain the
terms set forth in this Annex I and, to the extent any other terms are not
expressly set forth in this An- nex I, will (i) be negotiated in good faith
within a reasonable time period to be determined based on the expected Closing
Date and taking into ac- count the pre-closing requirements of the Acquisition
Agreement, if ap- plicable, (ii) include such amendments, waivers and provisions
(includ- ing with respect to the Credit Agreement (to the extent permitted by
the terms thereof with consent of the Borrower and the Administrative Agent
only)) determined by the Borrower and the Lead Arrangers to be re- quired to
consummate the Transactions, (iii) include such amendments and provisions to the
Existing Credit Agreement to implement the Incre- mental Term A Loan Facility in
accordance with Section 2.17(d)(viii) of the Existing Credit Agreement and (iv)
contain such other terms as the Borrower and the Lead Arrangers shall reasonably
agree (the “Incre- mental Documentation Standard”).Limited Condition
Acquisitions: Subject to the Incremental Documentation Standard, the provisions
ap- plicable to Limited Condition Acquisitions (as defined in the Existing
Credit Agreement) in the Credit Documentation shall be substantially the same as
those set forth in the Existing Credit Agreement.Financial Definitions: Subject
to the Incremental Documentation Standard, each of “First Lien Leverage Ratio”,
“Secured Leverage Ratio”, “Total Leverage Ratio”,



 

 

 

[tm2015102d1_ex10-1img018.jpg]

“Consolidated Funded Indebtedness” and “Consolidated EBITDA” shall be defined in
the Credit Documentation in a manner substantially the same as the applicable
definitions set forth in the Existing Credit Agreement.Scheduled Amortization:
The Incremental Term A Loan Facility shall be subject to quarterly amortization
(beginning with the first full fiscal quarter after the Closing Date) of
principal equal to (i) 1.25% of the original aggregate principal amount of the
Incremental Term A Loan Facility during the first year following the Closing
Date, (ii) 2.50% of the original aggregate princi- pal amount of the Incremental
Term A Loan Facility during the second year following the Closing Date and (iii)
3.75% of the original aggre- gate principal amount of the Incremental Term A
Loan Facility during the third year following the Closing Date, with the balance
payable on the final maturity date.Mandatory Prepayments: The Incremental Term A
Loans shall be required to be prepaid on the same terms and conditions as those
set forth in the Existing Credit Agreement with respect to Term Loans (as
defined in the Existing Credit Agreement) and on a pro rata basis with the Term
Loans.Optional Prepayments: Incremental Term A Loans may be prepaid at any time
in whole or in part without premium or penalty, upon written notice, at the
option of the Borrower, except that any prepayment of LIBOR advances other than
at the end of the applicable interest periods therefor shall be made with cus-
tomary reimbursement for any funding losses and redeployment costs (but not loss
of margin) of the Lenders resulting therefrom. Each op- tional prepayment of the
Incremental Term A Loan Facility shall be ap- plied as directed by the Borrower
(and absent such direction, in direct order of maturity thereof).Security:
Subject to the Limited Conditionality Provisions, the Borrower Obliga- tions and
the Guarantees will be secured, on a first priority basis, by the Collateral (as
defined in the Existing Credit Agreement) on a pari passu basis with the Secured
Obligations (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement.Conditions Precedent to Initial Borrowing on the Closing Date:
The availability of the Incremental Term A Loan Facility on the Closing Date
will be limited to those applicable conditions specified in paragraph 5 of the
Commitment Letter.Representations and Warranties: Subject in all respects to the
Limited Conditionality Provisions and the Incremental Documentation Standard,
substantially the same as (includ- ing, for the avoidance of doubt, with respect
to materiality qualifiers, ex- ceptions and limitations) the representations and
warranties set forth in the Existing Credit Agreement.



 

 

 

[tm2015102d1_ex10-1img019.jpg]

Affirmative Covenants: Subject in all respects to the Incremental Documentation
Standard, sub- stantially the same as (including, for the avoidance of doubt,
with respect to materiality qualifiers, baskets, thresholds, exceptions and
limitations) the affirmative covenants set forth in the Existing Credit
Agreement.Negative Covenants: Subject in all respects to the Incremental
Documentation Standard, sub- stantially the same as (including, for the
avoidance of doubt, with respect to materiality qualifiers, baskets, thresholds,
incurrence ratios, exceptions and limitations) the negative covenants set forth
in the Existing Credit Agreement.Financial Covenant: A maximum Total Net
Leverage Ratio of (i) initially, 3.50:1.00 and (ii) beginning with the sixth
full fiscal quarter ending after the Closing Date, 3.00:1.00, shall be
applicable solely to the Incremental Term A Loan Fa- cility (the “Financial
Covenant” and, together with the TLA Inside Ma- turity Covenant, the “TLA
Covenants”), which Financial Covenant shall be tested on the last day of each
fiscal quarter of the Borrower (com- mencing with the first full fiscal quarter
after the Closing Date).For purposes of the Financial Covenant only, “Total Net
Leverage Ratio” and “Unrestricted Cash” shall be defined as set forth below. All
capitalized term used but not defined therein shall have the same meanings as
specified therefor in the Existing Credit Agreement.“Total Net Leverage Ratio”
means, as of any date of determination, the ratio of (a) the (x) aggregate
outstanding principal amount of Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, as of such date (after
giving effect to any incurrence or repayment of any such Indebtedness on such
date) minus (y) up to $50 million of Unrestricted Cash on such date to (b)
Consolidated EBITDA for the most recently ended Test Period on or prior to such
date for which financial statements have been delivered pursuant to Section
4.01(j) or Section 5.01(a) or (b).“Unrestricted Cash” means, on any date of
determination, the aggregate amount of cash and Permitted Investments of the
Borrower and the Guarantors that would not appear as “restricted” on a
consolidated balance sheet of the Borrower and the Guarantors (unless such
amounts are restricted in connection with any Facility or the Liens created
pursuant to any Loan Documents).The Initial Term B Facility (as defined in the
Existing Credit Agreement) shall not have the direct benefit of, or any rights
with respect to, the Financial Covenant (including, without limitation, as to
amendments, modifications and waivers).Unrestricted Subsidiaries: Subject in all
respects to the Incremental Documentation Standard, the Credit Documentation
will contain provisions pursuant to which the Bor- rower will be permitted to
designate (or re-designate) any existing or subsequently acquired or organized
Restricted Subsidiary as an “unre- stricted subsidiary” (each, an “Unrestricted
Subsidiary”) and designate



 

 

 

[tm2015102d1_ex10-1img020.jpg]

(or re-designate) any such Unrestricted Subsidiary as a Restricted Sub- sidiary
on terms and conditions substantially the same as those set forth in the
Existing Credit Agreement.Events of Default: Subject in all respects to the
Incremental Documentation Standard, sub- stantially the same as (including, for
the avoidance of doubt, with respect to materiality qualifiers, thresholds,
exceptions and limitations) the Events of Default set forth in the Existing
Credit Agreement; provided that a breach of the Financial Covenant shall not
constitute an Event of Default with respect to the Initial Term B Facility or
trigger a cross-de- fault under the Initial Term B Facility until the date on
which the Incre- mental Term A Loans have been accelerated by the Lenders
holding In- cremental Term A Loans as a result of such breach of the Financial
Cov- enant.Notwithstanding the foregoing, (i) (x) only Lenders under the
Incremen- tal Term A Loan Facility holding at least a majority of the
commitments and loans thereunder (the “Required Term A Loan Lenders”) shall have
the ability to (and be required in order to) amend, and waive a breach of, any
TLA Covenant (it being understood and agreed that the Required Term A Loan
Lenders may amend, modify or waive any TLA Inside Covenant (or, in each case,
any component definition thereof as used therein) without the consent of any
other Lender) and (y) a breach of any TLA Covenant shall not constitute a
Default or an Event of Default with respect to the Initial Term B Facility
(including any Incremental Term Loan Commitment to increase commitments
thereunder) and/or any fa- cility other than the Incremental Term A Loan
Facility until the date, if any, on which the Loans under the Incremental Term A
Loan Facility have been accelerated as a result of such breach of such TLA
Covenant.Assignments and Participations: Subject in all respects to the
Incremental Documentation Standard, sub- stantially the same as the Existing
Credit Agreement.Waivers and Amendments: Subject in all respects to the
Incremental Documentation Standard, sub- stantially the same as the Existing
Credit Agreement; provided that only the Required Term A Loan Lenders shall have
the ability to (and be re- quired in order to) amend any TLA Covenant and waive
a breach of any TLA Covenant.Indemnification: Subject in all respects to the
Incremental Documentation Standard, sub- stantially the same as the Existing
Credit Agreement.Governing Law: New York.Expenses: Subject in all respects to
the Incremental Documentation Standard, sub- stantially the same as the Existing
Credit Agreement.Counsel to the Commitment Parties: Cahill Gordon & Reindel LLP.



 

 

 

[tm2015102d1_ex10-1img021.jpg]

Miscellaneous: Each of the parties shall (i) waive its right to a trial by jury
and (ii) sub- mit to New York jurisdiction. The Credit Documentation shall
contain provisions for replacing the commitments of a (i) “defaulting lender”
and (ii) a Lender seeking indemnity for increased costs or grossed-up tax
payments in each case consistent with the Incremental Documentation Standard.



 

 

 

[tm2015102d1_ex10-1img022.jpg]

ANNEX IICONDITIONS PRECEDENT TO CLOSINGCapitalized terms not otherwise defined
herein have the same meanings as specified therefor in the Commitment Letter to
which this Annex II is attached.The initial extensions of credit under the
Incremental Term A Loan Facility will, subject in all respects to the Limited
Conditionality Provisions, be subject to satisfaction of the following
conditions precedent:(i) The Acquisition shall have been, or shall be,
substantially concurrently with execution of the Credit Documentation,
consummated in all material respects in ac- cordance with the terms of the Asset
Purchase Agreement, dated April 5, 2020, among the Borrower and the Seller
(together with all Schedules and Exhibits thereto, the “Acqui- sition
Agreement”) without giving effect to any consent or amendment, change or sup-
plement or waiver of any provision thereof (including any change in the purchase
price) that is materially adverse to the interests of the Initial Lenders or the
Lead Arrangers (in their capacities as such) without the prior written consent
(not to be unreasonably with- held, delayed or conditioned) of the Commitment
Parties; provided that (i) any reduction in the purchase price for the
Acquisition set forth in the Acquisition Agreement shall not be deemed to be
material and adverse to the interests of the Initial Lenders (in their ca-
pacities as such) so long as such reduction is applied to reduce the Incremental
Term A Loan Facility on a dollar for dollar basis; (ii) any increase in the
purchase price set forth in the Acquisition Agreement shall be deemed to be not
material and adverse to the inter- ests of the Initial Lenders (in their
capacities as such) so long as such purchase price in- crease is funded with
cash on hand and/or proceeds of common equity of the Borrower; (iii) subject to
paragraph (viii) below, any waiver by the Borrower of the condition(s) set forth
in Section 8.2(f) of the Acquisition Agreement shall be deemed to be not
materially adverse to the interests of the Initial Lenders or the Lead Arrangers
(in their capacities as such); and (iv) any amendment or modification of the
definition of “Material Adverse Ef- fect” in the Acquisition Agreement will be
deemed to be materially adverse to the inter- ests of the Commitment
Parties.(ii) No Material Adverse Effect (as defined in the Acquisition
Agreement) shall have occurred since the date of the Acquisition Agreement and
be continuing.(iii) No Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 of the Existing Credit Agreement (each, a “Specified Event of
Default”) shall be in existence immediately before or immediately after giving
effect to the Transactions (including the borrowing of the Incremental Term A
Loan Facility on the Closing Date). The Specified Representations and the
Acquisition Agreement Representations shall be true and correct in all material
respects (other than any Specified Representations and Acquisition Agree- ment
Representations that are qualified by materiality, material adverse effect or
similar language, which representations shall be true and correct in all
respects after giving effect to such qualification); provided, that to the
extent any Acquisition Agreement Represen- tation is qualified by or subject to
a “material adverse effect”, “material adverse change” or similar term or
qualification, the definition thereof shall be the definition of “Material
Adverse Effect” (as defined in the Acquisition Agreement) for purposes of the
making or deemed making of such Acquisition Agreement Representation on or as
of, the Closing Date (or any date prior thereto).



 

 

 

[tm2015102d1_ex10-1img023.jpg]

(iv) The Commitment Parties and the Administrative Agent shall have re- ceived
the Solvency Certificate from the Borrower’s chief financial officer or other
per- son with similar responsibilities in substantially the form attached to
Exhibit H to the Ex- isting Credit Agreement.(v) The Commitment Parties and the
Administrative Agent shall have re- ceived (A) customary opinions of counsel to
the Borrower and the Guarantors, (B) cus- tomary corporate (or other
organizational) resolutions from the Borrower and the Guaran- tors, customary
secretary’s certificates from the Borrower and the Guarantors appending such
resolutions, charter documents and an incumbency certificate, (C) customary
offic- ers’ certificates of the Borrower and the Guarantors and (D) a customary
borrowing no- tice (provided that such notice shall not include (x) any
representation or statement as to the absence (or existence) of any default or
event of default other than a Specified Event of Default or (y) any bring-down
of representations or warranties).(vi) The Lead Arrangers shall have
received:(A) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity of the Borrower
for the three most re- cently completed fiscal years of the Borrower ended at
least 90 days before the Closing Date (the “Borrower Annual Financial
Statements”);(B) the unaudited consolidated balance sheets and related
statements of opera- tions and cash flows of the Borrower for each subsequent
fiscal quarter (other than any fiscal fourth quarter) of the Borrower ended at
least 45 days before the Closing Date (the “Borrower Quarterly Financial
Statements”);(C) the Financial Statements (as defined in the Acquisition
Agreement in effect on the date hereof) (such Financial Statements, the
“Acquired Business Annual Finan- cial Statements” and, together with the
Borrower Annual Financial Statements, the “An- nual Financial Statements”);(D)
(i) an unaudited statement of assets acquired and liabilities assumed as of the
last day of each fiscal quarter (other than any fiscal fourth quarter) ending on
or after March 28, 2020 and ended at least 60 days before the Closing Date,
reflecting the Trans- ferred Assets (as defined in the Acquisition Agreement)
and Assumed Liabilities (as de- fined in the Acquisition Agreement) that would
be required to be set forth on the balance sheet of a Person (as defined in the
Acquisition Agreement) prepared in accordance with GAAP as of the last day of
such fiscal quarter, if the Closing Date had occurred on such date and the
Transferred Assets (as defined in the Acquisition Agreement) had been
transferred to and the Assumed Liabilities (as defined in the Acquisition
Agreement) had been assumed by, such Person (as defined in the Acquisition
Agreement) on such date, and (ii) a statement of net revenues and direct
expenses for the period beginning on De- cember 28, 2019 through the last date
of each fiscal quarter and for the same period dur- ing the prior year (other
than any fiscal fourth quarter) ending on or after March 28, 2020 and ended at
least 60 days before the Closing Date (the “Interim Period”), reflecting (a) the
net revenues of the Business (as defined in the Acquisition Agreement) for such
In- terim Period and (b) the costs and expenses of Intel and its subsidiaries
directly attributa- ble to the Business (as defined in the Acquisition
Agreement) and the Business Products (as defined in the Acquisition Agreement)
during the period presented, including cost of goods sold related to the
Business (as defined in the Acquisition Agreement) and the



 

 

 

[tm2015102d1_ex10-1img024.jpg]

Business Products (as defined in the Acquisition Agreement), sales, research and
devel- opment and selling expenses incurred by Intel and its subsidiaries during
periods pre- sented that are directly attributed to the Business Products (as
defined in the Acquisition Agreement); provided, however, that such statement
shall omit corporate overhead not otherwise allocated out at the division level
to which it has been managed to, including, but not limited to, items such as
accounting, treasury, tax, information technology, and legal and human resources
that are managed by Intel and its subsidiaries (the “Acquired Business Quarterly
Financial Statements” and, together with the Borrower Quarterly Financial
Statements, the “Quarterly Financial Statements”); and(E) a pro forma balance
sheet and related statement of operations of the Borrower and its subsidiaries
(including the Acquired Business) as of and for the twelve-month pe- riod ending
with the latest quarterly period of the Acquired Business covered by the Ac-
quired Business Annual Financial Statements or the Acquired Business Quarterly
Finan- cial Statements, as applicable, in each case after giving effect to the
Transactions (the “Pro Forma Financial Statements”), which need not comply with
the requirements of Regulation S-X under the Securities Act, as amended, or
include adjustments for pur- chase accounting or any reconciliation to generally
accepted accounting principles in the United States; provided, that the Pro
Forma Financial Statements shall not be required to be delivered prior to the
date that is five (5) Business Days following the delivery of the Acquired
Business Annual Financial Statements or the Acquired Business Quarterly Fi-
nancial Statements, as applicable and, for the avoidance of doubt, if the
Closing Date oc- curs prior to the end of such five (5) Business Day period, the
Pro Forma Financial State- ments shall not constitute a condition to the initial
extensions of credit under the Incre- mental Term A Loan Facility.The Lead
Arrangers hereby acknowledge receipt of each of the above Borrower Annual
Financial Statements and Borrower Quarterly Financial Statements of the Borrower
that have been publicly filed with the SEC and the Acquired Business Annual
Financial State- ments (collectively, the “Delivered Financial
Information”).(vii) To the extent received by the Borrower on or prior to the
Closing Date, the Borrower shall have delivered to the Lead Arrangers the
Audited Financial State- ments (as defined in the Acquisition Agreement in
effect on the date hereof); provided that, if the Audited Financial Statements
are not received by the Borrower on or prior to the Closing Date, then the
Borrower shall have no obligation to deliver such Audited Fi- nancial Statements
to the Lead Arrangers prior to the Closing Date and this clause (viii) shall not
constitute a condition to the initial extensions of credit under the Incremental
Term A Loan Facility.(viii) All fees due to the Lead Arrangers and the Lenders
under the Fee Letter and the Commitment Letter to be paid on or prior to the
Closing Date, and all reasonable and documented out-of-pocket expenses to be
paid or reimbursed under the Commitment Letter to the Commitment Parties on or
prior to the Closing Date that have been invoiced at least 3 business days prior
to the Closing Date, shall have been paid, in each case, from the proceeds of
the initial funding under the Incremental Term A Loan Facility (which amounts
may be offset against the proceeds of the Incremental Term A Loan Facility).(ix)
The Borrower and each of the Guarantors shall have provided the docu- mentation
and other information to the Administrative Agent and each Lead Arranger that
are required by regulatory authorities under applicable “know-your-customer”
rules



 

 

 

[tm2015102d1_ex10-1img025.jpg]

and regulations, including the Patriot Act and information relating to
beneficial owner- ship of the Borrower required by the Beneficial Ownership
Regulation, in each case, at least 3 business days prior to the Closing Date to
the extent such information has been reasonably requested in writing by the
Administrative Agent or any Lead Arranger at least 10 business days prior to the
Closing Date.(x) Subject in all respects to the Limited Conditionality
Provisions, all docu- ments and instruments required to create and perfect the
Administrative Agent’s security interests in the Collateral shall have been
executed and delivered by the Borrower and the Guarantors (or, where applicable,
the Borrower and the Guarantors shall have authorized the filing of financing
statements under the Uniform Commercial Code) and, if applica- ble, be in proper
form for filing.



 

 